DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/16/2021 has been entered.  Claims 1-4, 6, 8-12, 14, and 21-24 remain pending in the application.  Claims 5, 13, and 15-20 have been cancelled.  Additionally, claim 7 has been cancelled via an Examiner’s amendment, and the subject matter of claim 7 has been incorporated into independent claims 1 and 11, as explained below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Jessica Fleetham (Reg. No. 70,951) on 02/04/2022.

The abstract has been amended as follows:
A blade includes an airfoil section extending between leading and trailing edges, first and second opposed sides each joining the leading and trailing edges, and an inner end and a free end. The blade also includes an abrasive tip at the free end of the airfoil section. The abrasive tip includes particles [[diposed]] disposed in a matrix material. The matrix material is a polymeric material that has a glass transition temperature greater than or equal to about 225 degrees C ([[487]] 437 degrees F). A gas turbine engine and a method of fabricating a blade are also disclosed.


claims of the application have been amended as follows:

1. (Currently Amended) A blade comprising: 
an airfoil section extending between leading and trailing edges, first and second opposed sides each joining the leading and trailing edges, and an inner end and a free end: and 
an abrasive tip at the free end of the airfoil section, wherein the abrasive tip includes particles and fibers disposed in a matrix material, and wherein the matrix material is a polymeric material that has a glass transition temperature greater than or equal to [[about]] 225 degrees C (437 degrees F), and
an adhesive bonding the abrasive tip to the airfoil section.

6. (Currently Amended) The blade as recited in claim 1, wherein the abrasive tip has an end proximal to the airfoil section and a distal end distal from the [[abrasive]] airfoil section, and wherein the fibers are disposed in a proximal area of the abrasive tip and the particles are disposed in a distal area of the abrasive tip.

7. (Cancelled)

11. (Currently Amended) A gas turbine engine comprising: 
a compressor section; 
a combustor in fluid communication with the compressor section; 
a turbine section in fluid communication with the combustor; 

an airfoil section extending between leading and trailing edges, first and second opposed sides each joining the leading and trailing edges, and an inner end and a free tip end, and 
an abrasive tip at the free tip end of each airfoil section, wherein the abrasive tip includes particles and fibers disposed in a matrix material, and wherein the matrix material is a polymeric material that has a glass transition temperature greater than or equal to [[about]] 225 degrees C (437 degrees F); and 
an adhesive bonding the abrasive tip to the airfoil section, and
a seal circumscribing the plurality of circumferentially-spaced rotatable blades, the seal being contactable with, and abradable by the abrasive tip.

14. (Currently Amended) The gas turbine engine as recited in claim 11, wherein the abrasive tip has an end proximal to the airfoil section and a distal end distal from the [[abrasive]] airfoil section, and wherein the fibers are disposed in a proximal area of the abrasive tip and the particles are disposed in a distal area of the abrasive tip.

21. (Currently Amended) The blade of claim 1, wherein the matrix material infiltrates the particles and the fibers.

abrasive tip.

23. (Currently Amended) The gas turbine engine of claim 11, wherein the matrix material infiltrates the particles and the fibers.

24. (Currently Amended) The gas turbine engine of claim 11, wherein the matrix material defines a geometry of the abrasive tip.



The above changes to the claims have been made to overcome the prior art of record, to overcome 112 rejections, and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Strock et al. (US 2016/0305442 A1), Vora (US 4,954,609), and Uskert et al. (US 2016/0177745 A1).
	Regarding claim 1, the combination of Strock et al. and Vora fails to disclose or suggest of fibers disposed in a matrix material.  The abrasive coating (100) disclosed in Strock et al. only discloses of matrix material (110) and hard particles (112, [0046]) without fibers.

	Therein, the combinations of the prior art of record stated above each fail to disclose or suggest all the limitations of amended claim 1.  
	Claims 2-4, 6, 8-10, and 21-22 are allowable, as they are dependent on claim 1.
	Claim 11 is allowable for the same reasons set forth in claim 1 above.
Claims 12, 14, and 23-24 are allowable, as they are dependent on claim 11.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/07/2022